 



Exhibit 10.01

AGREEMENT

     This Agreement (the “Agreement”) is entered into by and between KLA-Tencor
Corporation (the “Company”) and Kenneth L. Schroeder (“Executive”) effective as
of February 23, 2005 (the “Effective Date”).

Recitals:

     A. The Company desires to continue to retain the services of Executive as
set forth in this Agreement and Executive desires to continue to provide
services to the Company upon the terms and conditions set forth herein.

     B. The Company desires to ensure that Executive does not compete with and
is available to continue to provide services to the Company as set forth herein.

Agreement:

     In consideration of the covenants and agreements contained herein, the
parties agree as follows:

     1. Effectiveness of Agreement. This Agreement shall become effective upon
the Effective Date and amends and restates in its entirety that first Amended
Retention and Non-Competition Agreement dated April 29, 1998 (the “First Amended
Agreement”) and amends and incorporates the Addendum to the Amended Retention
and Non-Competition Agreement dated November 15, 2001. The Company and Executive
agree that this Agreement shall govern the terms and conditions of Executive’s
provision of services to the Company from and after the Effective Date.

     2. Term. This Agreement shall commence on the Effective Date and shall end
on the date that all obligations hereunder have been fully discharged.

     3. Duties.

          a. Responsibilities. From and after the Effective Date until the
earlier of the commencement of any Part-Time Employment Term (as defined in
Section 7 of this Agreement) or termination of Executive’s full-time employment
hereunder (the “Full-Time Employment Period”), the Company shall employ the
Executive as Chief Executive Officer and President with such duties and
responsibilities as are commensurate with such position. It is understood and
agreed that Executive will be considered an employee of the Company for tax
withholding and all other purposes for the duration of both the Full-Time
Employment Period and the Part-Time Employment Term. Executive acknowledges that
during the Part-Time Employment Term he shall not have the power to bind the
Company.

 



--------------------------------------------------------------------------------



 



          b. Board Membership. If Executive is serving as a member of the
Company’s Board of Directors (the “Board”) on the date of termination of the
Full-Time Employment Period, he shall tender to the Board his resignation from
the Board effective as of such date. The Board shall not be obligated to accept
such resignation, unless Executive requires it.

     4. Obligations. Executive agrees, during the Full-Time Employment Period,
not to actively engage in any other employment, occupation or consulting
activity for any direct or indirect remuneration without the prior approval of
the Board; provided, however, that Executive may serve in any capacity with any
civic, educational or charitable organization, or as a member of corporate
Boards of Directors or committees thereof without the approval of the Board.

     5. Employee Benefits. During the Full-Time Employment Period, Executive
shall be eligible to participate in (i) all employee benefit plans currently and
hereafter maintained by the Company for senior management according to their
terms, and (ii) such other employee benefits as are set forth in this Agreement
or as may otherwise be awarded by the Board or its Compensation Committee.
During any Part-Time Employment Term, Executive shall only be eligible to
participate in the Company’s group health, vision and dental plans and shall not
be eligible to participate in the Company’s other employee benefit plans and
arrangements. Subject to the other provisions hereof, Executive and his spouse
shall, during the Full-Time Employment Period, the Part-Time Employment Term and
thereafter, but no later than the earlier of Executive’s death or his obtaining
the age of 65, be entitled to the same medical and other health benefits as
senior active executives (and their respective spouses) and on the same
contribution basis as such senior active executives. Such benefits shall at all
times be made available on a nontaxable basis to Executive and his spouse
(except to the extent active senior executives (and their respective spouses)
would be taxed on receipt of the same benefit as active executives (the “Retiree
Health Benefit”)). The standard form of indemnification agreement for officers
and directors that Executive has entered into and any fiduciary insurance
maintained by the Company shall remain in effect to the same extent that said
indemnification or fiduciary insurance remains in effect for all officers and
directors of the Company.

     6. Full Time Employment Period Compensation.

          a. Base Salary. During the Full-Time Employment Period, and during
certain Part-Time Employment Terms as specified in Section 7 hereof, the Company
shall pay the Executive as compensation for his services a base salary at an
initial annualized rate (which initial rate shall in no event be less than the
Executive’s base salary as of the Effective Date) recommended by the
Compensation Committee of the Board and approved by the Board, as may be
increased (but not decreased) from time to time by the Board or its Compensation
Committee (the “Base Salary”). The Base Salary shall be paid periodically in
accordance with normal Company payroll practices and subject to the usual,
required withholding. References to Base Salary herein as it relates to the
Part-Time Employment Term shall mean the last full-time salary as of the
beginning of the Part-Time Employment Term.

          b. Bonus. During the Full-Time Employment Period and during certain
Part-Time Employment Terms as specified in Section 7 hereof, Executive shall
participate in bonus

-2-



--------------------------------------------------------------------------------



 



programs generally available to senior management of the Company and shall be
eligible to receive bonuses as determined by the Board or its Compensation
Committee. Subject to Section 7(c), the Company shall have the obligation to pay
any and all bonuses referred to in this Agreement only at the same time as
bonuses are normally paid to senior management of the Company and contingent in
each case upon the Company’s payment of bonuses to senior officers of the
Company for such fiscal year.

     7. Termination of Employment; Transition to Part-Time Employment.

          a. Part-Time Employment Term Definition; Obligations. The periods of
part-time employment specified in this Section 7 shall be defined as the
“Part-Time Employment Term” and Executive may be referred to as a “Part-Time
Employee” while employed thereunder for the purposes of this Agreement. During
any Part-Time Employment Term, Executive shall be required to devote such time
in rendering services to the Company as shall be mutually agreed upon and
acceptable to Executive and the Company; provided, however, that such services
shall not include any service relating to the discharge of Executive’s duties as
a member of the Board. The parties expect the Company will utilize Executive’s
services during the Part-Time Employment Term between five to ten hours per
month. Such services may be rendered by Executive at his residence, to the
extent practicable. During the Part-Time Employment Term, Executive shall be
free to serve as a director, employee, consultant or advisor to any other
corporation or other business enterprise without the prior written consent of
the Company so long as such activities do not interfere with his duties and
obligations under this Agreement, including, without limitation, Executive’s
obligations under Section 8 hereof. In consideration of Executive’s not working
for a non-Competing Company or a Competing Company and being available to
provide the mutually agreed upon services required hereunder during the
Part-Time Employment Term, the Executive shall receive the compensation
specified in this Section 7. At the end of such Part-Time Employment Term, the
Executive’s employment with the Company shall terminate.

          b. Termination of Full-Time Employment for Cause. The Company may at
any time terminate Executive’s full-time employment hereunder for “Cause.” For
the purposes of this Agreement “Cause” shall mean (i) Executive’s gross
negligence or willful misconduct in connection with the performance of his
duties, (ii) Executive’s conviction of or plea of nolo contendere to, any felony
in a court of competent jurisdiction, or (iii) Executive’s embezzlement or
misappropriation of Company property. If the Executive’s full-time employment is
terminated by the Company for Cause, then, subject to Executive entering into
and not revoking a release of claims agreement with the Company substantially in
the form attached hereto as Exhibit A (the “Release”), the Executive will
receive a lump-sum payment equal to 25% of Base Salary and Executive shall not
be entitled to any other benefits hereunder.

          c. Voluntary Termination of Full-Time Employment by Executive. If the
Executive desires to voluntarily terminate his full-time employment with the
Company, then Executive shall provide the Company with written notice of such
termination. Subject to Executive entering into and not revoking the Release,
Executive shall remain employed by the Company as a Part-Time Employee on the
terms described herein. The Part-Time Employment Term shall be 60

-3-



--------------------------------------------------------------------------------



 



months. During such 60-month period, Executive shall be paid (i) Base Salary for
the first 24 months, paid in accordance with the Company’s normal payroll
practices (except as provided in the succeeding paragraph), (ii) a mutually
agreeable level of compensation per month which is no lower than an hourly rate
determined by dividing the annual Base Salary dollar amount by 2080 for the
final 36 months, paid monthly, (iii) an annual bonus equal to the amount that
would otherwise have been payable to Executive upon Executive’s achievement of
100% of his individual bonus objectives (in distinction to Company bonus
objectives, which shall be based upon actual Company performance for such fiscal
year) for the Company’s fiscal year in which Executive’s transition to part-time
employment occurs (the “Target Bonus”), (iv) for the Company’s fiscal year
ending in the period between the first anniversary of the date of termination of
Executive’s full-time employment and the second anniversary of the date of
termination of Executive’s full-time employment with the Company, an amount
equal to the amount that would otherwise have been payable to Executive upon
Executive’s achievement of 100% of his individual bonus objectives (in
distinction to Company bonus objectives, which shall be based upon actual
Company performance for such fiscal year) under the Company’s bonus plan for
such fiscal year (the “Second Year Bonus”), (v) for the Company’s fiscal year
ending in the period between the second anniversary of the date of termination
of Executive’s full-time employment and the third anniversary of the date of
termination of Executive’s full-time employment with the Company, an amount
equal to the amount that would otherwise have been payable to Executive upon
Executive’s achievement of 100% of his individual bonus objectives (in
distinction to Company bonus objectives, which shall be based upon actual
Company performance for such fiscal year) under the Company’s bonus plan for
such fiscal year (the “Third Year Bonus”), and (vi) a pro-rated bonus for the
Company’s fiscal year during which the third anniversary of the Part-Time
Employment Term occurs determined by multiplying the amount that would otherwise
have been payable to Executive upon Executive’s achievement of 100% of his
individual bonus objectives (in distinction to Company bonus objectives, which
shall be based upon actual Company performance for such fiscal year) for such
Company fiscal year by a fraction, the numerator of which is the number of days
between the first day of such Company fiscal year and the three-year anniversary
of the Part-Time Employment Term and the denominator of which is three hundred
and sixty-five (the “Pro-Rated Bonus”). Executive will not be eligible to
receive an annual bonus for the fourth and fifth years of the Part-Time
Employment Term. Any bonuses to be paid pursuant to clauses (iii), (iv), (v) and
(vi) of this paragraph will be paid no later than two and one half months
following the completion of the Company’s relevant fiscal year.

     Any Base Salary to be paid pursuant to clause (i) of the preceding
paragraph will not be paid during the six-month period following the
commencement of the Part-Time Employment Term, unless the parties (acting in
good faith) mutually agree that paying such amounts immediately following his
transition to a Part-Time Employee would not be in violation of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”),
in which case such amounts shall be paid in accordance with normal payroll
practices. If no Base Salary is paid to Executive as a result of the previous
sentence, on the first day following such six-month period (or such other time
as may be necessary under Section 22 hereof), the Company will pay Executive a
lump-sum amount equal to the cumulative amounts that would have otherwise been
paid to Executive under clause (i) of the preceding paragraph. Thereafter,
Executive will receive his Base

-4-



--------------------------------------------------------------------------------



 



Salary pursuant to clause (i) of the preceding paragraph in accordance with the
Company’s normal payroll practices.

          d. Termination of Full-Time Employment by Company Other than for
Cause. If the Company desires to terminate Executive’s full-time employment with
the Company other than for Cause, then the Company shall provide Executive with
written notice of such termination. If the Executive’s full-time employment is
terminated by the Company other than for Cause, then, subject to Executive
entering into and not revoking a Release, Executive shall remain employed by the
Company as a Part-Time Employee on the terms described herein and shall receive
the same benefits as set forth in subsection (c) above.

          e. Reduction of Part-Time Employment Term Compensation and Benefits If
Executive Becomes Employed by a Non-Competing Company. If during the Part-Time
Employment Term, Executive becomes a full-time employee (or equivalent thereof)
of an entity that is not a “Competing Company” (as defined in Section 8 hereof),
Executive (i) shall have his Base Salary reduced to a mutually agreeable amount
per month (determined based on the level of services expected to be rendered to
the Company) in exchange for Executive providing mutually agreed upon services
to the Company, (ii) shall not be eligible to receive any Target Bonus, Second
Year Bonus, Third Year Bonus or Pro-Rated Bonus to the extent not already earned
by Executive, and (iii) shall not be eligible to participate or receive benefits
under any other employee benefit plans, policies, practices or arrangements of
the Company or its predecessors (except that Executive and his spouse shall
continue receiving the Retiree Health Benefit (as defined in Section 5), and
subject to Section 7(f) below with respect to the vesting of Executive’s equity
awards and Section 11 hereof relating to the treatment of any Retention
Option/SAR Grants and Retention Restricted Stock/Unit Grants, as such terms are
defined in Section 11 hereof). For the purposes of the foregoing, the Target
Bonus, Second Year Bonus and Third Year Bonus shall be deemed earned, to the
extent otherwise payable, if Executive is a Part-Time Employee and is not
employed by a non-Competing Company through the last day of the fiscal year to
which such bonuses relate, and the Pro-Rated Bonus shall be deemed earned, to
the extent otherwise payable, on the date of the third anniversary of the
Part-Time Employment Term if Executive is not employed by a non-Competing
Company through the date of such anniversary.

          f. Vesting of Equity Awards During Part-Time Employment Term. During
the Part-Time Employment Term, all equity awards that were granted to Executive
prior to the termination of Executive’s full-time employment shall continue to
vest in accordance with the terms and conditions of the original agreements
relating to such awards, except any Retention Option/SAR Grants and Retention
Restricted Stock/Unit Grants, as such terms are defined in Section 11 hereof,
which shall be treated in accordance with Section 11 hereof. The term “equity
award” as used herein does not include any right to participate in the employee
stock purchase plans of the Company, which right shall terminate immediately
upon the termination of the Full-Time Employment Period.

          g. Termination During the Part-Time Employment Term. In the event
Executive’s status as a Part-Time Employee terminates prior to the end of the
Part-Time Employment Term as the result of Executive’s voluntary termination for
Good Reason or by the

-5-



--------------------------------------------------------------------------------



 



Company for any reason other than (i) upon the death or permanent Disability, as
defined in Section 11(a)(viii) hereof, of Executive, (ii) by written agreement
between both of the parties hereto, or (iii) pursuant to Section 7(h), Executive
will become entitled, subject to Executive entering into and not revoking a
Release, to (A) a lump-sum payment equal to the Base Salary he would have
otherwise received pursuant to clause (i) of Section 7(c) through the end of the
two-year anniversary of the Part-Time Employment Term to be paid upon the later
of the date of termination or the effectiveness of the Release, (B) a lump-sum
payment equal to all bonuses pursuant to clauses (iii), (iv), (v) and (vi) of
Section 7(c) to the extent not yet earned assuming each such bonus was equal to
the Target Bonus (prorated for partial fiscal years), to be paid upon the later
of date of termination or the effectiveness of the Release, (C) the accelerated
vesting as to 100% of the then unvested shares of all of Executive’s Company
stock options and other equity compensation awards, subject to Section 11
relating to the treatment of any Retention Option/SAR Grants and Retention
Restricted Stock/Unit Grants, (D) have five years from the date his employment
as a Part-Time Employee terminates to exercise any equity awards that are then
outstanding (other than any Retention Option/SAR Grants and Retention Restricted
Stock/Unit Grants, which shall be treated in accordance with Section 11), but in
no event beyond the original term of any such equity award, and (E) continue
receiving the Retiree Health Benefit (as defined in Section 5) for he and his
spouse. Subject to Section 11 hereof relating to the treatment of any Retention
Option/SAR Grants and Retention Restricted Stock/Unit Grants, as such terms are
defined in Section 11 hereof, or as the Board may determine under Section 7(i),
no additional benefits or payments will become payable to Executive hereunder
upon a termination of Executive’s Part-Time Employment Term following (i) the
death or permanent Disability of Executive, or (ii) the written agreement
between both of the parties hereto.

          For purposes of this Agreement, during the Part-Time Employment Term,
“Good Reason” means a material breach of this Agreement by the Company. Prior to
Executive being able to resign for Good Reason during the Part-Time Employment
Term, he shall be required to provide the Company with written notice setting
forth in detail why he believes Good Reason exists. The Company will have thirty
(30) days to cure any such breach (to the extent a breach exists) after which
Executive will have the right to resign for Good Reason.

          h. Breach of Covenant Not to Compete. Executive’s employment with the
Company hereunder, whether full-time or part-time, shall immediately and
automatically terminate upon Executive’s breach of Section 8 hereof.
Notwithstanding anything to contrary set forth herein, no additional benefits or
payments will become payable to Executive hereunder upon any such termination,
including, without limitation, the Retiree Health Benefit.

          i. Death or Disability. Subject to Section 11 hereof relating to the
treatment of any Retention Option/SAR Grants and the Retention Restricted
Stock/Unit Grants, as such terms are defined in Section 11 hereof, in the event
of Executive’s death or permanent Disability, this Agreement shall terminate,
unless otherwise decided by the Board.

          j. No Duty to Mitigate; No Right of Set-Off. Executive will not be
required to mitigate the amount of any payment contemplated by this Agreement
(whether during the Full-Time

-6-



--------------------------------------------------------------------------------



 



Employment Period or Part-Time Employment Term), nor will any earnings that
Executive may receive from any other source reduce any such payment and the
Company will have no right of set-off for amounts Executive may owe the Company
against amounts the Company may owe Executive hereunder.

     8. Covenant Not to Compete.

          a. Covenant Not to Compete. During the Full-Time Employment Period and
the Part-Time Employment Term, Executive will not render services as an
employee, consultant, director, partner, owner to, or participate as more than a
two percent shareholder in, any Competing Company in a Restricted Territory, as
such terms are defined immediately below; provided, however, that (i) Executive
shall be permitted to work for a division, entity, or subgroup of any of such
Competing Company so long as such division, entity, or subgroup does not engage
in a business (including, without limitation, development, manufacturing,
marketing, sales or technical or sales support) that makes such entity a
Competing Company, and (ii) Executive may also receive and hold in such
situation equity in the Competing Company that he obtains in connection with
such service on the same basis as other employees similarly situated to
Executive.

          b. Competing Company. “Competing Company” shall mean another
semiconductor capital equipment company, partnership, limited liability
corporation or other entity any portion of whose business, including, without
limitation, development, manufacturing, marketing, sales or technical or sales
support, competes with the Company’s business at that time.

          c. Restricted Territory. “Restricted Territory” means any county in
the State of California, each state in the United States and each country in the
world.

     9. Limitation on Payments. If the benefits provided for in this Agreement
or otherwise payable to the Executive (i) constitute “parachute payments” within
the meaning of Section 280G of the Code and (ii) but for this Section 9, would
be subject to the excise tax imposed by Section 4999 of the Code, then the
Executive’s benefits hereunder shall be either (i) delivered in full, or
(ii) delivered as to such lesser extent which, or at such later time as, would
result in no portion of such severance benefits being subject to excise tax
under Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by the Executive on an after-tax
basis, of the greatest amount of severance benefits, notwithstanding that all or
some portion of such benefits may (or might otherwise) be taxable under
Section 4999 of the Code. Unless the Company and the Executive otherwise agree
in writing, any determination required under this Section 9 shall be made in
writing by the Company’s independent public accountants (the “Accountants”),
whose determination shall be conclusive and binding upon the Executive and the
Company for all purposes; provided that if benefits are reduced or deferred, the
Executive shall choose the order in which such benefits are reduced or deferred.
For purposes of making the calculations required by this Section 9, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and the Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a

-7-



--------------------------------------------------------------------------------



 



determination under this Section. In the event a determination is made under
this Section 9, the Company shall also require the Accountants to furnish
Executive with a tax opinion regarding the calculations performed under this
Section 9. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 9.

     10. Double-Trigger Option Vesting Acceleration. If, on or after a Change of
Control (as defined herein) or within 30 days prior to a Change of Control,
Executive’s employment with the Company terminates (whether during the Full-Time
Employment Period or the Part-Time Employment Term) due to (i) a voluntary
termination for “Good Reason” (as defined in Section 7(g) and this Section 10),
or (ii) an involuntary termination by the Company other than for “Cause” (as
defined in Section 7(b) hereof), then, subject to Executive executing and not
revoking a Release and not breaching the terms of Section 8 hereof, all of
Executive’s Company stock options and other equity compensation awards shall
immediately accelerate vesting as to 100% of the then unvested shares.

     For purposes of this Agreement, “Change of Control” shall mean the
occurrence of any of the following events:

               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; or

               (ii) The consummation of the sale or disposition by the Company
of all or substantially all the Company’s assets; or

               (iii) The consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or

               (iv) A change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the date upon which this Agreement was
entered into, or (B) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of those directors whose election
or nomination was not in connection with any transaction described in
subsections (i), (ii), or (iii) above, or in connection with an actual or
threatened proxy contest relating to the election of directors to the Company.

          For purposes of this Agreement, during the Full-Time Employment
Period, “Good Reason” means, without Executive’s express consent, (i) a material
reduction of Executive’s duties,

-8-



--------------------------------------------------------------------------------



 



title, authority or responsibilities, relative to Executive’s duties, title,
authority or responsibilities as in effect immediately prior to such reduction,
or the assignment to Executive of such reduced duties, title, authority or
responsibilities, (ii) a material reduction of the facilities and perquisites
(including office space and location) available to Executive immediately prior
to such reduction, other than a reduction generally applicable to all senior
management of the Company; (iii) a reduction by the Company in the Base Salary
of Executive as in effect immediately prior to such reduction; (iv) a material
reduction by the Company in the aggregate level of employee benefits, including
target bonuses, to which Executive was entitled immediately prior to such
reduction with the result that Executive’s aggregate benefits package is
materially reduced (other than a reduction that generally applies to Company
employees); (v) the relocation of Executive to a facility or a location more
than thirty-five (35) miles from Executive’s then present location; or (vi) any
act or set of facts or circumstances which would, under California case law or
statute constitute a constructive termination of Executive.

     11. Retention Awards.

          (a) Retention Option/SAR Grants. With respect to Company stock options
or stock appreciation rights granted to Executive on and after September 21,
2004, other than (i) 75,800 shares subject to the September 21, 2004 stock
option grant that are scheduled to vest as to 20% on September 21, 2008 and as
to 1/48th of the remaining shares vesting monthly thereafter, and (ii) 75,800
shares subject to any stock option or stock appreciation right granted to
Executive in 2005 vesting as to 20% four years after the date of grant and as to
1/48th of the remaining shares vesting monthly thereafter (the stock options and
stock appreciation rights covered by this Section 11(a) are referred to herein
as “Retention Option/SAR Grants”), notwithstanding any other provisions of this
Agreement, including, without limitation, Section 7(f) hereof, the following
terms shall apply:

               (i) In the event that (i) Executive’s full-time employment is
terminated for Cause or breach of Section 8 hereof, or (ii) Executive’s
part-time employment is terminated for breach of Section 8 hereof, then the
Retention Option/SAR Grants shall immediately, to the extent then unvested,
expire and become without further force and effect and Executive shall have
thirty (30) days following the date of such termination (but in no event beyond
an award’s original term) in which to exercise any vested portion of the
Retention Option/SAR Grants following which they shall expire and become without
further force and effect.

               (ii) Subject to Section 11(a)(ix), in the event that, prior to
July 1, 2006, Executive voluntarily terminates his position as Chief Executive
Officer other than for Good Reason, even if Executive remains a Service
Provider, as such term is defined in the Company’s 2004 Equity Incentive Plan
(“Service Provider”), the Retention Option/SAR Grants shall immediately, to the
extent then unvested, expire and become without further force and effect and
Executive shall have thirty (30) days following the date of such termination
(but in no event beyond an award’s original

-9-



--------------------------------------------------------------------------------



 



term) in which to exercise any vested portion of the Retention Option/SAR Grants
following which they shall expire and become without further force and effect.

               (iii) Subject to Section 11(a)(ix), in the event that, on and
after July 1, 2006 and prior to July 1, 2007, Executive voluntarily terminates
as a Service Provider other than for Good Reason (whether during the Full-Time
Employment Period or Part-Time Employment Term), the Retention Option/SAR Grants
shall immediately, to the extent then unvested, expire and become without
further force and effect and Executive shall have thirty (30) days following the
date of such event (but in no event beyond an award’s original term) in which to
exercise any vested portion of the Retention Option/SAR Grants following which
they shall expire and become without further force and effect.

               (iv)  Subject to Section 11(a)(ix), in the event that, on and
after July 1, 2007, Executive (i) voluntarily terminates as a Service Provider
other than for Good Reason (whether during the Full-Time Employment Period or
Part-Time Employment Term), the Retention Option/SAR Grants shall immediately,
to the extent then unvested, expire and become without further force and effect
and Executive shall have five years following the date of such event (but in no
event beyond an award’s original term) in which to exercise any vested portion
of the Retention Option/SAR Grants following which they shall expire and become
without further force and effect.

               (v)  Subject to the other provisions of this Section 11(a), in
the event that, on and after July 1, 2006, Executive transitions to a Part-Time
Employee or otherwise remains a Service Provider and does not remain as Chief
Executive Officer, the Retention Option/SAR Grants shall continue to vest
according to their terms and the terms of this Agreement and, subject to
Sections 11(a)(iii), (ix) and (x), Executive shall have five years from the date
his employment as a Part-Time Employee terminates (but in no event beyond an
award’s original term) to exercise the Retention Option/SAR Grants, after which
period they shall expire and become without further force and effect. In the
event that Executive remains as Chief Executive Officer, the Retention
Option/SAR Grants shall also continue to vest according to their terms and the
terms of this Agreement.

               (vi) In the event that (i) Executive’s full-time employment is
terminated without Cause and other than for breach of Section 8 hereof, or
(ii) Executive voluntarily terminates his full-time employment for Good Reason,
then Executive shall become a Part-Time Employee (pursuant to Sections 7(c) or
(d), respectively) and any Retention Option/SAR Grants shall continue to vest
according to their terms and the terms of this Agreement. Subject to
Sections 11(a)(iii), (ix) and (x), Executive shall have five years from the date
his employment as a Part-Time Employee terminates (but in no event beyond an
award’s original term) in which to exercise the Retention Option/SAR Grants,
after which period they shall expire and become without further force and
effect.

               (vii) Subject to Section 11(a)(ii), in the event Executive’s
status as a Part-Time Employee terminates for any reason

-10-



--------------------------------------------------------------------------------



 



(including, without limitation, upon Executive’s voluntary termination for any
reason) other than (A) upon the death or permanent Disability of Executive,
(B) upon Executive’s breach of Section 8, or (C) by written agreement between
both parties hereto, all of the Retention Option/SAR Grants shall immediately
accelerate vesting as to 100% of the then unvested shares. Notwithstanding the
accelerated vesting provided for in the previous sentence, any such Retention
Option/SAR Grants will not become exercisable (though they will be vested) until
they would have otherwise become exercisable pursuant to their original vesting
terms. Subject to Sections11(a)(iii), (ix) and (x), Executive shall have five
years from the date his employment as a Part-Time Employee terminates (but in no
event beyond an award’s original term) in which to exercise the Retention
Option/SAR Grants, after which period they shall expire and become without
further force and effect.

               (viii) In the event that Executive’s employment terminates due to
the Executive’s death or Disability (as defined herein) (whether during the
Full-Time Employment Period or Part-Time Employment Term), then (A) the
Retention Option/SAR Grants shall have their vesting accelerated as to a pro
rata fraction of the initially covered shares less any shares that have already
vested, which pro rata fraction shall be determined by dividing the number of
days elapsed from the grant date to the employment termination date by the
number of days between the grant date and July 1, 2007, and (B) Executive (or
his estate or personal representative) shall have five years from the date of
such employment termination (but in no event beyond an award’s original term) in
which to exercise the Retention Option/SAR Grants, after which period they shall
expire.

     For the purposes of this Agreement, “Disability” means that Executive has
been unable to perform his employment duties as the result of his incapacity due
to physical or mental illness, and such inability, at least twenty-six
(26) weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to Executive or
his legal representative (such agreement as to acceptability not to be
unreasonably withheld).

               (ix) In the event of a Change of Control occurring during the
Full-Time Employment Period, then Executive may at his election transition to
Part-Time Employment and continue to vest in his Retention Stock Option/SAR
Grants during such period of Part-Time Employment. In the event of a Change of
Control occurring while Executive is a Service Provider, then the Retention
Option/SAR Grants shall remain exercisable, to the extent they are or become
vested, through July 1, 2012 (but in no event beyond an award’s original term).

               (x) Notwithstanding any other provisions of this Agreement, in
the event that Executive renders services as an employee, consultant, director,
partner, owner to, or participates as more than a two percent shareholder in,
any Competing Company in a Restricted Territory, as such terms are defined in
Section 8 hereof, then Executive shall promptly notify the Company in writing of
such competitive activity. The Company, at any time following it first becoming
aware of such competitive activity, shall deliver a notice to Executive
specifying the reasons for its belief that Executive is engaging in such
competitive activity. Executive shall have thirty (30) days following the
receipt of such notice in which to cease such competitive activity to the
Company’s satisfaction. In the event Executive

-11-



--------------------------------------------------------------------------------



 



fails to cease such activity to the Company’s satisfaction within the thirty-day
notice period, then any five (5) year post-termination exercise period for the
Retention Option/SAR Grants to which Executive would otherwise be entitled shall
be shortened to thirty (30) days following the date upon which the thirty-day
notice period expires (but in no event beyond an award’s original term),
following which period such Retention Option/SAR grants shall expire and be
without further force and effect. However, this Section 11(a)(x) limitation
shall not apply to the extended post-termination exercise provisions arising
pursuant to a Change of Control under Section 11(a)(ix) hereof.

          (b) Retention Grants – Restricted Stock Units. With respect to the
100,000 share restricted stock unit award granted to Executive effective
October 18, 2004 and any award of restricted stock, restricted stock units or
other similar award granted on or after such date (awards of restricted stock,
restricted stock units or other similar awards covered by this Section 11(b) are
referred to herein as “Retention Restricted Stock/Unit Grants”), notwithstanding
any other provisions of this Agreement, the following terms shall apply:

               (i) In the event that (i) Executive’s full-time employment is
terminated for Cause or breach of Section 8 hereof, or (ii) Executive’s
part-time employment is terminated for breach of Section 8 hereof, then any
Retention Restricted Stock/Unit Grants shall immediately, to the extent then
unvested, be forfeited to the Company.

               (ii) Subject to Section 11(b)(ix), in the event that, prior to
July 1, 2006, Executive voluntarily terminates his position as Chief Executive
Officer other than for Good Reason, even if Executive remains a Service
Provider, any Retention Restricted Stock/Unit Grants shall immediately be
forfeited to the Company.

               (iii) Subject to Section 11(b)(ix), in the event that, on and
after July 1, 2006 and prior to July 1, 2007, Executive voluntarily terminates
as a Service Provider other than for Good Reason (whether during the Full-Time
Employment Period or Part-Time Employment Term), any Retention Restricted
Stock/Unit Grants shall immediately be forfeited to the Company.

               (iv) In the event that, on and after July 1, 2007, Executive
voluntarily terminates as a Service Provider other than for Good Reason (whether
during the Full-Time Employment Period or Part-Time Employment Term), any
Retention Restricted Stock/Unit Grants shall immediately, but only if then
unvested, be forfeited to the Company.

               (v) Subject to the other provisions of this Section 11(b), in the
event that, on and after July 1, 2006, Executive transitions to a Part-Time
Employee or otherwise remains a Service Provider and does not remain as Chief
Executive Officer, any Retention Restricted Stock/Unit Grants shall continue to
vest according to its terms and the terms of this Agreement. In the event that
Executive remains as Chief

-12-



--------------------------------------------------------------------------------



 



Executive Officer, any Retention Restricted Stock/Unit Grants shall also
continue to vest according to its terms and the terms of this Agreement.

               (vi) In the event that (i) Executive’s full-time employment is
terminated without Cause and other than for breach of Section 8 hereof, or
(ii) Executive voluntarily terminates his full-time employment for Good Reason,
then Executive shall become a Part-Time Employee (pursuant to Sections 7(c) or
(d), respectively) and any Retention Restricted Stock/Unit Grants shall continue
to vest according to its terms and the terms of this Agreement.

               (vii)  Subject to Section 11(b)(ii), in the event Executive’s
status as a Part-Time Employee terminates for any reason (including, without
limitation, upon Executive’s voluntary termination for any reason) other than
(A) upon the death or permanent Disability of Executive, (B) upon Executive’s
breach of Section 8, or (C) by written agreement between both parties hereto,
any Retention Restricted Stock/Unit Grants shall immediately accelerate vesting
as to 100% of the then unvested shares.

               (viii)  In the event that Executive’s employment terminates due
to the Executive’s death or Disability (as defined herein), then (A) any
Retention Restricted Stock/Unit Grants shall have its vesting accelerated as to
a pro rata fraction of the initially covered shares, which pro rata fraction
shall be determined by dividing the number of days elapsed from the grant date
to the employment termination date by the number of days between the grant date
and July 1, 2007.

               (ix) In the event of a Change of Control occurring during the
Full-Time Employment Period, then Executive may at his election transition to
the Part-Time Employment Period and continue to vest in his Retention Restricted
Stock/Unit Grants during such period of Part-Time Employment.

               (x) Shares subject to any Retention Restricted Stock/Unit Grants
will be distributed to Executive immediately upon vesting, except as may be
necessary pursuant to Section 22 hereof.

     12. Attorneys’ Fees. The Company will pay all of Executive’s reasonable
attorneys’ fees in connection with the negotiation, preparation and execution of
this Agreement with the Company.

     13. Assignment. Executive’s rights and obligations under this Agreement
shall not be assignable by Executive. The Company’s rights and obligations under
this Agreement shall not be assignable by the Company except as incident to the
transfer, by merger, liquidation, or otherwise, of all or substantially all of
the business of the Company. Any such assignee of the Company shall deliver
Executive a written confirmation confirming its assumption of this Agreement.

-13-



--------------------------------------------------------------------------------



 



     14. Notices. Any notice required or permitted under this Agreement shall be
given in writing and shall be deemed to have been effectively made or given if
personally delivered, or if sent by facsimile, or mailed or sent via Federal
Express to the other party at its address set forth below in this Section 14, or
at such other address as such party may designate by written notice to the other
party hereto. Any effective notice hereunder shall be deemed given on the date
personally delivered or on the date sent by facsimile or deposited in the United
States mail (sent by certified mail, return receipt requested), as the case may
be, at the following addresses:

     
If to the Company:
  KLA-Tencor Corporation

  160 Rio Robles

  San Jose, CA 95134

  Attn: General Counsel
 
   
If to Executive:
  Kenneth L. Schroeder

  at the last primary residential address known to the Company

     15. Arbitration. The parties hereto agree that any dispute or controversy
arising out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof, shall be finally settled by binding arbitration to be held in Santa
Clara County, California under the Employment Dispute Resolution Rules of the
American Arbitration Association as then in effect (the “Rules”). The arbitrator
may grant injunctions or other relief in such dispute or controversy. The
decision of the arbitrator shall be final, conclusive and binding on the parties
to the arbitration, and judgment may be entered on the decision of the
arbitrator in any court having jurisdiction.

     The arbitrator shall apply California law to the merits of any dispute or
claim, without reference to rules of conflicts of law, and the arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law.

     The Company shall pay the costs and expenses of such arbitration, and each
party shall pay its own counsel fees and expenses.

THE PARTIES HERETO HAVE READ AND UNDERSTAND THIS SECTION 15, WHICH DISCUSSES
ARBITRATION. THE PARTIES HERETO UNDERSTAND THAT BY SIGNING THIS AGREEMENT, THEY
AGREE TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF EACH PARTY’S RIGHT TO A JURY TRIAL AND RELATES TO
THE RESOLUTION OF ALL DISPUTES RELATING TO EXECUTIVE’S RELATIONSHIP WITH THE
COMPANY.

-14-



--------------------------------------------------------------------------------



 



     16. Withholding. The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount of withholding taxes required by law with
respect to payments made to Executive in connection with his employment
hereunder.

     17. Severability. If any term or provision of this Agreement shall to any
extent be declared illegal or unenforceable by arbitrator(s) or by a duly
authorized court of competent jurisdiction, then the remainder of this Agreement
or the application of such term or provision in circumstances other than those
as to which it is so declared illegal or unenforceable, shall not be affected
thereby, each term and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law and the illegal or
unenforceable term or provision shall be deemed replaced by a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term of provision.

     18. Entire Agreement. This Agreement and the agreements relating to the
Retention Option/SAR Grants, the Retention Restricted Stock/Unit Grants and any
other equity compensation agreements represent the entire agreement of the
parties with respect to the matters set forth herein, and to the extent
inconsistent with other prior contracts, arrangements or understandings between
the parties, supersedes all such previous contracts, arrangements or
understandings between the Company and Executive, including without limitation
the First Amended Agreement and the Addendum thereto. The Agreement may be
amended at any time only by mutual written agreement signed by the parties
hereto.

     19. Governing Law. This Agreement shall be construed, interpreted, and
governed in accordance with the laws of the State of California without
reference to rules relating to conflict of law (other than any such rules
directing application of California law).

     20. Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

     21. Counterparts. This Agreement may be executed by either of the parties
hereto in counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.

     22. Code Section 409A. This Agreement will be deemed amended to the extent
necessary to avoid imposition of any additional tax or income recognition prior
to actual payment to Executive under Code section 409A and any temporary or
final Treasury Regulations and guidance promulgated thereunder.

     
EXECUTIVE
  KLA-TENCOR CORPORATION
 
   
/s/ Kenneth L. Schroeder
  /s/ Stuart J. Nichols

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Kenneth L. Schroeder
  Stuart J. Nichols

  Vice-President, General Counsel

-15-



--------------------------------------------------------------------------------



 



EXHIBIT A

RELEASE OF CLAIMS

     This Release of Claims (“Release”) is made by and between KLA-Tencor
Corporation (the “Company”), and Kenneth L. Schroeder (“Employee”).

     WHEREAS, Employee has agreed to enter into a release of claims in favor of
the Company in return for obtaining certain severance benefits specified in the
agreement by and between the Company and Employee dated February 23, 2005 which
amended and restated in its entirety that first Amended Retention and
Non-Competition Release dated April 29, 1998 and which also amended the Addendum
to the Amended Retention and Non-Competition Release dated November 15, 2001
(the “Agreement”).

     NOW THEREFORE, in consideration of the mutual promises made herein, the
Parties hereby agree as follows:

     1. Termination. Employee’s employment from the Company terminated on
                     (the “Termination Date”).

     2. Consideration. Pursuant to the terms of Section 7 of the Agreement, upon
the Effective Date of this Release, Executive will be entitled to severance
payments and benefits as provided therein.

     3. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Employee
Proprietary Information and Inventions Agreement between Employee and the
Company. Employee shall return all the Company property and confidential and
proprietary information in his possession to the Company on the Effective Date
of this Release.

     4. Payment of Salary. Employee acknowledges and represents that the Company
has paid all severance, salary, wages, bonuses, accrued vacation, commissions
and any and all other benefits due to Employee as of the date hereof.

     5. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company. Employee, on behalf of himself, and his respective heirs, family
members, executors and assigns, hereby fully and forever releases the Company
and its past, present and future officers, agents, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations, and assigns, from, and agrees
not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings concerning any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that he may possess arising from any omissions, acts
or facts that have occurred up until and including the Effective Date of this
Release including, without limitation,

 



--------------------------------------------------------------------------------



 



          a. any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship;

          b. any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

          c. any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

          d. any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq. and all amendments to
each such Act as well as the regulations issued thereunder;

          e. any and all claims for violation of the federal, or any state,
constitution;

          f. any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and

          g. any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. Notwithstanding the previous sentence, the Parties agree that Employee
will continue to be covered by the terms and conditions of the [Indemnity
Release] entered into between Employee and the Company on [DATE] (the “Indemnity
Release”) and the terms of the Company’s D&O insurance policy for claims against
Employee that arise out of matters or events that occurred prior to the
Termination Date. This release does not extend to any severance benefits due
Employee under the Agreement or any rights to indemnification Employee may have
under the Indemnification Release or the Company’s D&O insurance policy.

     6. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise

2



--------------------------------------------------------------------------------



 



under the ADEA after the Effective Date of this Release. Employee acknowledges
that the consideration given for this Release is in addition to anything of
value to which Employee was already entitled. Employee further acknowledges that
he has been advised by this writing that (a) he should consult with an attorney
prior to executing this Release; (b) he has at least twenty-one (21) days within
which to consider this Release; (c) he has seven (7) days following the
execution of this Release by the parties to revoke the Release; (d) this Release
shall not be effective until the revocation period has expired; and (e) nothing
in this Release prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs for doing so, unless
specifically authorized by federal law. Any revocation should be in writing and
delivered to the General Counsel at the Company by close of business on the
seventh day from the date that Employee signs this Release.

     7. Civil Code Section 1542. Employee represents that he is not aware of any
claims against the Company other than the claims that are released by this
Release. Employee acknowledges that he has been advised by legal counsel and is
familiar with the provisions of California Civil Code 1542, below, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

          Employee, being aware of said code section, agrees to expressly waive
any rights he may have thereunder, as well as under any statute or common law
principles of similar effect.

     8. No Pending or Future Lawsuits. Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. Employee also represents that he does not intend to bring any claims on
his own behalf or on behalf of any other person or entity against the Company or
any other person or entity referred to herein.

     9. Application for Employment. Employee understands and agrees that, as a
condition of this Release, he shall not be entitled to any employment with the
Company, its subsidiaries, or any successor, and he hereby waives any right, or
alleged right, of employment or re-employment with the Company.

     10. No Cooperation. Employee agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.

3



--------------------------------------------------------------------------------



 



     11. Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Release.

     12. Authority. Employee represents and warrants that he has the capacity to
act on his own behalf and on behalf of all who might claim through him to bind
them to the terms and conditions of this Release.

     13. No Representations. Employee represents that he has had the opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Release. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Release.

     14. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Release shall continue in full force and effect without said
provision.

     15. Entire Release. This Release, along with the Agreement, the Employee
Proprietary Information and Investors Agreement and the Indemnification
Agreement, represents the entire agreement and understanding between the Company
and Employee concerning Employee’s separation from the Company.

     16. No Oral Modification. This Release may only be amended in writing
signed by Employee and the Chairman of the Board of Directors of the Company.

     17. Governing Law. This Release shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.

     18. Effective Date. This Release is effective after it has been signed by
both Parties, but no sooner than seven (7) days have passed since Employee has
signed the Release (the “Effective Date”), unless revoked by Employee prior to
the Effective Date.

     19. Counterparts. This Release may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

     20. Voluntary Execution of Release. This Release is executed voluntarily
and without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

          a. They have read this Release;

          b. They have been represented in the preparation, negotiation, and
execution of this Release by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

4



--------------------------------------------------------------------------------



 



          c. They understand the terms and consequences of this Release and of
the releases it contains; and

          d. They are fully aware of the legal and binding effect of this
Release.

     IN WITNESS WHEREOF, the Parties have executed this Release on the
respective dates set forth below.

     

  KLA-Tencor Corporation
 
   
Dated:                     , 20___
  By                                                                           
 
   
Dated:                     , 20___
 
                                                                                

  Kenneth L. Schroeder

5